Mr. Justice Tantis delivered the opinion of the court: See Case vs. State, C. of C. No. 2469. Timmie D. Tolbert, a member of the Howitzer Co. of the 130th Inf., I. N. G., injured in the military bus-fire accident that occurred near Pana, Illinois, on July 26, 1933, testifies herein that he received a scar on his left leg and that both arms were skinned and his hair was scorched when he jumped out the window of the bus to escape the fire. A Military Medical Board convened on August 8,1934, and certified that there is no permanent disability or disfigurement except a small superficial scar on the left thigh. Medical fees have been paid or assumed by the State in the sum of Three Dollars ($3.00). Claimant continued to draw wages after the accident, and agrees with the medical board’s finding that he suffered no permanent disability. Upon the evidence herein and under authority of the Military and Naval Code a nominal allowance seems justified and an award is therefore made in the sum of Ten Dollars ($10.00).